  Case 1:16-cv-06287-KPF-OTW Document 80 Filed 03/22/19 Page 1 of 1



                                                                           March 22, 2019
Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      Request for Conference with the Magistrate Judge in Marcelino v. 374
                Food, Inc. et al., 16-Civ-06287

Judge Failla:

        I write on behalf of both Plaintiff and Defense counsel as we have recently
discussed whether we might be able to reach a mutually agreed resolution to this matter
or submit a joint statement regarding how we believe the Court might proceed, including
resolving Defendants’ pending motion to disqualify Plaintiff’s counsel and Defendants’
anticipated motion for sanctions.

        Counsel believe that this discussion would be facilitated by a third-party, and thus
request that a Magistrate Judge be assigned to conduct the discussions. In light of the
parties’ joint request here, Defendants agree to withdraw their March 19, 2019 request for
a pre-motion conference without prejudice to renewal.

        While our preference is for assignment to a Magistrate Judge, we are aware that
the Court has limited resources. In the alternative, we would welcome the help of the
Court’s ADR Program. In addition, should the Court find that such an assignment is not
feasible at this time, we will endeavor to find a third-party mediator and submit a joint
status report by April 30, 2019.

         On behalf of Plaintiff’s counsel and Defendants, we thank you for consideration
of this request.


                                                                                 Sincerely,
                                                                        /s/ Brian Lehman
                                                                             Brian Lehman
                                                                         Lehman LG LLC
                                                                       244 5th Ave., B258
                                                                     New York, NY 10001


Counsel for Defendants
cc: all counsel by ECF
